The opinion of the court was delivered, July 3d 1867, by
Woodward, C. J.
— The only question presented by this record is, to whom letters of administration de bonis non cum testamento annexo on the estate of Nathan Woods shall issue, and the doubt suggested by counsel whether this is a case for letters of administration does not arise.
Two nominees of different interests claim letters, and the question being which of them shall be appointed, neither can deny the right of the other on the ground that there is nothing to administer. If it was meant to discuss the question whether the legacy to Miss Stuart is an unadministered fund, it should have been in the ease stated.
Nor is the construction of the will in respect to interest upon the legacy raised by the case stated. It neither affirms nor denies the legatee’s right to interest. That question therefore must be reserved till it arises.
The Act of Assembly of 15th March 1832, Purd. 277, commands the register to issue letters of administration when necessary to the widow of the decedent, if any, or to such of his relations or kindred as by law may be entitled to the residue of his personal estate, or a share therein after payment of debts, and in all cases of an administration with a will annexed, where there is a general residue of the estate bequeathed, the right to administer shall belong to those having the right to such residue, &c.
The act makes no provision for nominees or substitutes for the parties in interest. It is a mandatory rule to the register in respect of the parties themselves, and though it has been said he ought to respect the recommendations of substitutes, the statute prescribes no rule of choice in this regard. He is bound to exercise a sound discretion when he selects outside of those to whom the statute gives the right, and in the absence of all evidence against his appointee, a sound discretion is to be presumed.
It would appear from what is stated in this case that the executor of Nathan Woods had settled his final account, and made distribution of the estate, excepting only the $5000 legacy, before he died. By the will of Mr. Woods that legacy is given to his granddaughter, Martha Jane Stuart, when she shall attain twenty-one years of age, with remainder over to several parties in case she die before that age. Though as legatee neither she nor those in remainder would perhaps be entitled to demand administration as a statutory right, yet it cannot be doubted that she has a direct vested interest in the legacy — more direct and valuable than any or all of those in remainder, and as between her and them the register did wisely to consult her interests rather than theirs. The nominee of her guardian being approved by the register, was properly appointed, and
The decree of the Register’s Court is affirmed.